DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michelle F. Murray (Reg. No. 68,737) on 05/18/2021.

This listing of claims will replace all prior versions and listings of claims in the application:
Amendments to the Claims:



1.	(Previously Presented)	A system, comprising:
	an adapter port; and
	a control circuit coupled to the adapter port, the control circuit adapted to be coupled to host hardware wherein the control circuit is configured to reset the host hardware in response to detecting an adapter removal pattern comprising:  		detecting a first electrical pulse;
	
2. 	(Cancelled)	

3. 	(Previously Presented)	The system of claim 1, wherein the first electrical pulse has at least a threshold pulse duration, the second electrical pulse has at least the threshold pulse duration, and the third electrical pulse has at least the threshold pulse duration.

4. 	(Previously Presented)	The system of claim 3, wherein the first electrical pulse is spaced from the second electrical pulse by a first gap having at least a threshold gap duration, and wherein the second electrical pulse is spaced from the third electrical pulse by a second gap having at least the threshold gap duration.

5. 	(Original)	The system of claim 3, wherein the threshold amount of time is at most 8 seconds, and wherein the threshold pulse duration is at least 100ms. 

6. 	(Previously Presented)	The system of claim 3, wherein the control circuit comprises a controller, a timer, and a pulse counter, wherein the timer is configured to start a timer interval after a first adapter removal event, wherein the pulse counter is configured 

7. 	(Original)	The system of claim 1, wherein the system further comprises a battery coupled to the control circuit, wherein the control circuit is configured to reset the host hardware by electrically decoupling the battery from the host hardware in response to detecting the adapter removal pattern.

8. 	(Original)	The system of claim 1, wherein the control circuit is configured to provide different voltage levels to different sets of the host hardware, and wherein reset of the host hardware involves resetting the different sets of the host hardware. 


9. 	(Previously Presented)	The system of claim 1, wherein the system comprises a user input interface, and wherein the control circuit is configured to reset the host hardware in response to detecting the adapter removal pattern in combination with user input to the user input interface.

10. 	(Previously Presented)	The system of claim 1, wherein the control circuit is configured to reset the host hardware in response to detecting the adapter removal 

11.	(Previously Presented)	A device, comprising:
	an adapter port;
	a control circuit coupled to the adapter port; 
	a battery coupled to the control circuit; and
	host hardware coupled to the control circuit, 
	wherein the control circuit comprises:
		a timer configured to start a timer interval responsive to detecting a first adapter removal event at the adapter port;
		a pulse counter configured to count adapter removal events within a threshold amount of time of the timer starting, to produce a pulse count for the timer interval; and
		a controller coupled to the timer and to the pulse counter, wherein the controller is configured to decouple the battery and the adapter port from the host hardware in response to detecting that the pulse count for the timer interval is greater than a threshold pulse count.

12. 	(Original)	The device of claim 11, wherein the battery is in a sealed compartment.



14. 	(Original)	The device of claim 11, wherein the control circuit is configured to temporarily decouple the battery and the adapter port from the host hardware in response to detecting an adapter removal pattern that involves detecting rising edges for at least three adapter insertion events within the timer interval.

15. 	(Previously Presented)	The device of claim 11, wherein the pulse counter detects a first electrical pulse, a second electrical pulse, and a third electrical pulse, wherein the first electrical pulse is spaced from the second electrical pulse by a threshold gap duration, and wherein the second electrical pulse is spaced from the third electrical pulse by the threshold gap duration.

16. 	(Previously Presented)	The device of claim 11, wherein system comprises a button, and wherein the control circuit is configured to decouple the battery and the adapter port from the host hardware in response to detecting that the pulse count for the timer interval is greater than the threshold pulse count in combination with a user pressing the button.

17. 	(Previously Presented)	The device of claim 11, wherein the controller is configured to decouple the battery and the adapter port from the host hardware in 

18.	(Currently Amended)	A device, comprising:
	an adapter port;
	a control circuit coupled to the adapter port, the control circuit adapted to be coupled to host hardware; 
	a battery coupled to the control circuit; 
	a first switch having a first control terminal, the first switch between the battery and the host hardware;
	a second switch having a second control terminal, the second switch between the adapter port and the host hardware;
	wherein the control circuit is coupled to the first control terminal and to the second control terminal, and wherein the control circuit comprises an adapter removal pattern detection circuit, and the control circuit is configured to reset the host hardware by temporarily opening the first switch and the second switch in response to an adapter removal pattern detected by the adapter removal pattern detector circuit.

19. 	(Original)	The device of claim 18, wherein the adapter removal pattern detection circuit comprises:
	a timer; and
	a pulse counter; and


20. 	(Cancelled)	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187